DETAILED ACTION

                                              Response to Arguments
1.	Applicant’s arguments filed on  01/14/2022 have been fully considered but they are not persuasive for the following reasons:
Applicant argues that O'Brien does not disclose “receiving, by a content management server from a requesting entity, a first request to perform an action on an object that is stored in a content repository coupled to the content management server; in response to the first request, locating the object in the content repository; after locating the object, making a first determination that an object type of the object is an external control type (ECT) object type, wherein the object is associated with a managed external object that is located in an external data system that is external to a system hosting the content repository; based on the first determination, obtaining an ECT object definition using the object type and servicing the first request using the obtained ECT object definition”.  However, O'Brien discloses (on [0015]-[0017], [0048]-[0049])  a signal bearing medium, comprising a program which, when executed by a processor, performs a method processing eCommerce requests is provided. The method comprises receiving a request of a first request type comprising a first plurality of input fields; determining an application to invoke, wherein the application is configured to process a request of a second request type comprising a second plurality of input fields; invoking an access method, wherein the access method is configured to define an interface of the application for the second request type; mapping at least a portion of the first plurality of input fields to the second plurality of input fields; and invoking the application.  A data structure is configured as an interface definition of a message format of a particular eCommerce transaction type. The data structure comprises protocol information identifying a protocol and the particular eCommerce transaction type, request data format information identifying a request message format for the particular eCommerce transaction type, wherein the request message format comprises a plurality of input fields and input field information identifying at least a portion of the plurality of input fields.  A data structure is configured as an interface definition of a request message format and a response message format of a particular eCommerce transaction type. The data structure comprises protocol information identifying a protocol and a transaction type; request data format information identifying the request message format, wherein the request message format comprises a plurality of input fields; and input field information identifying at least a portion of the plurality of input fields. The plurality of input fields includes input fields for at least two different request types and the input field information represents only a first request type. The data structure further comprises response data format information identifying a response message format, wherein the response message format comprises a plurality of output fields; and output field information identifying at least a portion of the plurality of output fields. The plurality of output fields includes output fields for the at least two different request types and the output field information represents only the first request type. 
		Examiner respectfully disagrees with all other allegations as argued as will be discussed in detail below.  Examiner, in her previous office action gave detail explanation of claimed limitation and pointed out exact locations in the cited prior art.
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification.  See MPEP 2111[R-1]
	Interpretation of Claims-Broadest Reasonable Interpretation
	During patent examination, the pending claims must be ‘given the 
broadest reasonable interpretation consistent with the specification’.  Applicant always has the opportunity to amend the claims during prosecussion and broad interpretation .

                                      Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 21-40 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terrence Ross O'Brien (US 2003/0028447 A1).
	As per claim 21, O'Brien teaches “a method for servicing requests, the method comprising”:
“receiving, by a content management server from a requesting entity, a first request to perform an action on an object that is stored in a content repository coupled to the content management server,” ([0015-0017], [0049-0052]);;
“in response to the first request, locating the object in the content repository,” ([0015-0017], [0049-0052]);;
“after locating the object, making a first determination that an object type of the object is an external control type (ECT) object type, wherein the object is associated with a 
“based on the first determination, obtaining an ECT object definition using the object type,” ([0015-0017], [0049-0052]);; and
“servicing the first request using the obtained ECT object definition,” ([0015-0017], [0049-0052]);.
	As per claim 22, O'Brien further shows “receiving, from a second requesting entity, a second request to perform the action on a second object,” ([0049-0052]);;
“making a second determination that an object type of the second object is a non-ECT object type,” ([0049-0052]);; and
“based on the second determination, servicing the second request using an object model,” ([0049-0052]);.
	As per claim 23, O'Brien further shows “wherein the object comprises metadata, external object metadata for the managed external object, and a managed external object reference for the managed external object,” ([0049-0052]).
	As per claim 24, O'Brien further shows “wherein the object comprises metadata, external object metadata for a first managed external object, external object metadata for a second managed external object, a first managed external object reference, and a second managed external object reference,” ([0049-0052]).

	As per claim 26, O'Brien further shows “wherein servicing the first request comprises”:
“obtaining content from the external data system using a managed external object reference in the object,” ([0049-0052]);
“modifying the content in accordance with the action to obtain modified content,” ([0049-0052]); and
“providing the modified content to the external data system,” ([0049-0052]).
	As per claim 27, O'Brien further shows “wherein servicing the first request comprises”:
“sending a request to the external data system to perform the action, wherein the request comprises a managed external object reference,” ([0049-0052]); and
“receiving, in response to the request, a confirmation that the action was performed by the external data system,” ([0049-0052]).
	As per claim 28, O'Brien further shows “wherein servicing the first request further comprises”:

	As per claim 29, O'Brien further shows “wherein servicing the first request comprises”:
“making a second determination, using the ECT object definition, that the action is permitted,” ([0049-0052]); and
“based on the second determination, using at least one connection module, to perform the action on the managed external object associated with the object,” ([0049-0052]).
	As per claim 30, O'Brien further shows “wherein servicing the first request comprises”:
obtaining a context of the request:
“obtaining content from the external data system using a managed external object reference in the object,” ([0049-0052]); and
“performing the action, based at least in part on the context, on the content,” ([0049-0052]).
	As per claim 31, O'Brien further shows “wherein the ECT object type enables users of the content management server to manage a plurality of managed external objects stored in external repositories that are not managed by the content management server, in a same manner as the users manage local objects, that are not 
	As per claim 32, O'Brien further shows “wherein the ECT object type provides a perspective to client systems of the content management server that a first ECT object appears the same as a first non-ECT object, wherein information stored in the first ECT object is different from information stored in the first non-ECT object,’ (figs. 10-16, [0015-0017], [0049-0052]).
	As per claim 33, O'Brien teaches “a non-transitory computer readable medium comprising computer readable program code, which when executed by a computer processor of a content management server enables the computer processor to perform a method for servicing requests, the method comprising”:
“receiving, from a requesting entity, a first request to perform an action on an object that is stored in a content repository coupled to the content management server, ([0015-0017], [0049-0052])
“in response to the first request, locating the object in the content repository,” ([0015-0017], [0049-0052]);
after locating the object, making a first determination that an object type of the object is an external control type (ECT) object type, wherein the object is associated with a managed external object that is located in an external data system that is external to a system hosting the content repository,” ([0015-0017], [0049-0052]);

“servicing the first request using the obtained ECT object definition,” ([0015-0017], [0049-0052]).
	As per claim 34, O'Brien further shows “the method further comprising”:
“receiving, from a second requesting entity, a second request to perform the action on a second object,” ([0049-0052]);
“making a second determination that an object type of the second object is a non-ECT object type,” ([0049-0052]); and
“based on the second determination, servicing the second request using an object model,” ([0049-0052]).
	As per claim 35, O'Brien further shows “wherein the object comprises metadata, external object metadata for the managed external object, and a managed external object reference for the managed external object,’ ([0049-0052]).
	As per claim 36, O'Brien further shows “wherein servicing the first request comprises”:
“sending a request to the external data system to perform the action, wherein the request comprises a managed external object reference,” ([0049-0052]); and

	As per claim 37, O'Brien teaches “a system, comprising”:
“a content repository storing an object and a second object,” ([0015-0017], [0049-0052]);
a content management server coupled to the content repository and programmed to: 
“receive, from a requesting entity, a first request to perform an action on the object,” ([0015-0017], [0049-0052]); 
“in response to the first request, locate the object in the content repository,” ([0015-0017], [0049-0052]); 
“after locating the object, make a first determination that an object type of the object is an external control type (ECT) object type, wherein the object is associated with a
managed external object that is located in an external data system that is external to the
system,” ([0015-0017], [0049-0052]); 
“based on the first determination, obtain an ECT object definition using the object type< “ ([0015-0017], [0049-0052]); and 
“service the first request using the obtained ECT object definition,” ([0015-0017], [0049-0052]).

“receive, from a second requesting entity, a second request to perform the action on the
second object,” ([0049-0052]);
“make a second determination that an object type of the second object is a non-ECT object type,” ([0049-0052]); and
“based on the second determination, service the second request using an object model,’ ([0049-0052]).
	As per claim 39, O'Brien further shows “wherein the object comprises metadata, external object metadata for the managed external object, and a managed external object reference for the managed external object,” ([0049-0052]).
	As per claim 40, O'Brien further shows “wherein servicing the first request comprises”:
“sending a request to the external data system to perform the action, wherein the request comprises a managed external object reference,” ([0049-0052]); and
“receiving, in response to the request, a confirmation that the action was performed by the external data system,” ([0049-0052]).
                                                                 Conclusion


                                        
                                            








                                            





                                                      Contact Information

If attempts to reach the examiner by telephone are unsuccessful, the 
examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from 
the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Mar. 09, 2022
/KIM T NGUYEN/Primary Examiner, Art Unit 2153